Opinion by
Judge Lindsay:
The judgment of the 29th of November, 1869, directing a sale of the realty in controversy in satisfaction of Wilson’s debt and appointing Asken the court’s commissioner td make the sale, has already been passed upon and approved by this court in the appeal of Devit v. Redwitz and Wilson, decided April 25, 1872. The exceptions as to these matters are not therefore to be now inquired into.
The sale seems to have been properly advertised and was made on the first day of a court for Mercer county.
It does not matter that the surety on the bond given by the purchaser was. insolvent, inasmuch as Wilson, the plaintiff in the judgment, has acknowledged its satisfaction. Nor ought the sale to have been set aside because of inadequacy of price.
The plaintiff and purchaser offered to waive all claim to the land if appellant would pay the judgment, and the court proposed to open the bidding if Devit would procure a well-secured bid of ten per cent, advance on that accepted by the commissioner. Appellant refused to avail himself of either of these offers. The court therefore did right in confirming the sale.

J. B. Thompson, appellant.

Devit had no interest in the rents accruing whilst he was contesting the confirmation of the commissioner’s sale, and can not prosecute an appeal to have the action of the court reviewed as. to that matter.
Judgment affirmed.
-, for appellee.